      Case 4:16-cr-00013-MW-MAF Document 59 Filed 09/02/20 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

v.                                    Case No. 4:16cr13-MW/MAF

COBY C. JONES,

          Defendant/Petitioner,
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 57, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 58. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody, ECF No. 56, is DENIED. A Certificate of Appealability

is DENIED.” The Clerk shall also close the file.

     SO ORDERED on September 2, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
